NUMBER 13-19-00517-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

           IN THE GUARDIANSHIP OF SHELLEY THOMSON
    A/K/A SHELLEY SUE THOMSON, AN INCAPACITATED PERSON


                      On appeal from the County Court at Law
                             of Comal County, Texas.


                             MEMORANDUM OPINION
               Before Justices Benavides, Longoria, and Tijerina
                   Memorandum Opinion by Justice Tijerina

        Appellants Shelley Thomson, Phil Ross, and Joann Rivera appeal from the trial

court’s October 31, 2019 order denying Rivera’s application to be appointed Thomson’s

guardian.1 By one issue, appellants argue that the trial court failed to make necessary




        1This case was transferred from the Third Court of Appeals in Austin to this Court pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
findings. We affirm.2

                                          I.      BACKGROUND

        The trial court appointed appellee the Texas Health & Human Services

Commission (the Commission) Thomson’s permanent guardian on May 23, 2019, after

conducting a hearing regarding Thomson’s health issues. On June 17, 2019, Ross, an

attorney seeking to represent Thomson in these guardianship proceedings, filed a notice

of appearance,3 asserting that Thomson had hired him to represent her in this matter and

a verified motion for temporary restraining order and temporary injunction. Ross

requested that the trial court issue an injunction allowing Thomson to access “her home,

income, automobile and her personal property, to prevent interference with her normal

daily activities by her guardian, and to have the fullest access to supports and services in

the social settings that she prefers in order to fully exercise her rights to health

maintenance and restoration.” Ross also requested that the trial court grant a temporary

injunction to allow Thomson to, among other things, choose her attorney.

        On June 20, 2019, Ross filed a motion for new trial and/or reconsideration on

behalf of Thomson requesting an independent medical exam and for the trial court to set



        2 On December 2, 2019, appellants filed a second notice of appeal of several of the trial court’s
orders including orders signed by the trial court on May 23, 2019, July 17, 2019, August 19, 2019, and
adding this appeal of the order that the trial court signed on October 31, 2019. Appellants’ purported appeals
from the May 23, 2019, July 17, 2019, and August 19, 2019 orders have been severed from this cause.
Thus, this appellate cause only addresses appellants’ appeal of the October 31, 2019 order.
        3  On July 1, 2019, the Commission filed a motion to show authority alleging that Thomson lacked
capacity to hire Ross as her attorney and that the May 23 order prohibited the filing of a petition for
adjudication that a guardianship is no longer needed within a period of one year from the date of the May
23 order without special leave of the trial court. The Commission requested a hearing so that Ross could
appear and show his authority to serve as Thomson’s attorney. Ross filed a reply to the motion to show
authority. The trial court granted the Commission’s motion on July 17, 2019, because the trial court
determined that Thomson lacked the capacity to enter a contract and construed the pleading as a complaint.


                                                      2
aside its May 23 order. In the motion, Ross argued, among other things, that there was

no evidence to support the trial court’s determination that Thomson lacked capacity, the

Commission was violating her rights, and she had been misdiagnosed by the doctor who

found her to be incompetent. We address the merits of Thomson’s appeal of the May 23

order in appellate cause number 13-20-00378-CV. See In the Guardianship of Shelley

Thomson a/k/a Shelley Sue Thomson, an incapacitated person, No. 13-20-00378-CV, __

WL __, at *__ (Tex. App.—Corpus Christi–Edinburg __ __, 2020, no pet. h.) (mem. op.).

       On July 1, 2019, pursuant to rule 12, the Commission filed a motion to show

authority alleging that Thomson lacked capacity to hire Ross as her attorney and

requesting that the trial court strike Ross’s June 17 pleadings. See TEX. R. CIV. P. 12. The

Commission requested a hearing so that Ross could appear and show his authority to

serve as Thomson’s attorney. Ross filed a reply to the motion to show authority. The trial

court granted the Commission’s motion in part on July 17, 2019. Specifically, the trial

court ordered “that until such time as an attorney-client contract is submitted and

approved by the Court, the Court finds the current attorney-client contact void.” However,

the trial court did not strike Ross’s pleadings. Instead, it construed them as a complaint

and considered the merits. In appellate cause number 13-20-00379-CV, we conclude that

the attempted appeal of the July 17 order is not a final appealable order. See In the

Guardianship of Shelley Thomson a/k/a Shelley Sue Thomson, an incapacitated person,

No. 13-20-00379-CV, __ WL __, at *__ (Tex. App.—Corpus Christi–Edinburg __ __,

2020, no pet. h.) (mem. op.). On August 19, 2019, the trial court denied Ross’s complaint.

This Court has concluded that the appeal of the August 19 order in appellate cause

number 13-20-00380-CV is untimely. See In the Guardianship of Shelley Thomson a/k/a

                                             3
Shelley Sue Thomson, an incapacitated person, No. 13-20-00380-CV, __ WL __, at *__

(Tex. App.—Corpus Christi–Edinburg __ __, 2020, no pet. h.) (mem. op.).

        On October 3, 2019, Rivera, represented by Ross, filed a notice of appearance

stating that Rivera was available and willing to be appointed Thomson’s successor

guardian and requesting for the trial court to find that she was qualified and that it is in

Thomson’s best interest that she be appointed successor guardian. On October 31, 2019,

the trial court denied the relief requested by Rivera.4 This appeal followed.

                                          II.      DISCUSSION

        By their sole issue, appellants contend that the trial court failed or refused to make

a finding pursuant to the estate code regarding Rivera’s qualification to serve as

Thomson’s guardian and that it is in Thomson’s best interest that Rivera be appointed.

Appellants cite nothing in the record showing that the trial court failed to make these

findings. The Commission responds that perhaps appellants believe that the trial court

was required to make these findings in its October 31 order. In this appeal, appellants do

not specifically challenge the merits of whether it is in Thomson’s best interest that Rivera

be allowed to be successor guardian or if Rivera is disqualified pursuant to Subchapter H

of Chapter 1104 as alleged by the Commission. Instead, appellants, without citation to

appropriate authority or substantive legal analysis, assert that the trial court failed to “find”

that Rivera is disqualified and that it is not in Thomson’s best interest that Rivera be



         4 In the order, the trial court found that Ross did not have the certification required to serve as

Thomson’s court-appointed attorney pursuant to the estate code. See TEX. EST. CODE ANN. § 1054.201.
The trial court further found that Rivera’s application to serve as Thomson’s guardian was not in compliance
with § 1203.151 of the estate code because Thomson’s guardian, the Commission, had not filed a notice
of availability of successor guardian. See id. § 1203.151.


                                                     4
appointed Thomson’s successor guardian. However, appellants do not explain how the

trial court must have shown that it made these findings. Therefore, we construe the

argument as challenging that the trial court failed to make written findings.

       A trial court that becomes aware of the existence of a family member or friend of

a ward of a governmental entity that is willing and able to serve as the ward’s successor

guardian “the court shall determine whether the proposed successor guardian is qualified

to serve under this title as the ward’s successor guardian.” TEX. EST. CODE ANN.

§ 1203.152. The estate code does not set out a procedure for the trial court to follow in

determining whether the applicant is qualified to serve as the ward’s successor guardian.

See id. Nonetheless, “[i]f the court finds . . . that the proposed successor guardian for a

ward is not disqualified from being appointed as the ward’s successor guardian under

Subchapter H, Chapter 1104, and that the appointment is in the ward’s best interests,”

either “the governmental entity serving as the ward’s guardian or the trial court, on the

court’s own motion, may file an application to appoint the individual as the ward’s

successor guardian.” Id. § 1203.153. Subchapter H of Chapter 1104 sets out that a

person is disqualified from serving as a guardian for several reasons including, among

other things, the following: incapacity or inexperience, unsuitability, notoriously bad

conduct, conflict of interest, disqualified in declaration, and lack of certain required

certification. Id. §§ 1104.301–359.

       In her motion, Rivera requested for the trial court to find that she is not disqualified

to serve as Thomson’s guardian and that it is in Thomson’s best interest that she be

appointed Thomson’s guardian. In its response, the Commission argued that Rivera is

disqualified because she is unsuitable and has an adverse interest to Thomson and that

                                              5
it is not in Thomson’s best interest to appoint Rivera as successor guardian. Specifically,

the Commission stated, “[T]he pleadings . . . demonstrate that Rivera is acting on behalf

of Ross to subvert the court’s ruling on the Motion to Show Authority. Rivera’s participation

in this matter shows that she is placing the claims of Ross, that have already been ruled

against by this Court, over and against the best interest of the Ward.” The Commission

further argued that the trial court was not required to hold a hearing when making its

determination that Rivera was disqualified. Rivera does not argue on appeal and did not

argue in the trial court that a hearing was required, and the estate code does not

specifically state that a hearing is required. Generally, even if an evidentiary hearing is

required, “when a party does not object to the trial court’s failure to conduct an evidentiary

hearing, error is waived.” Akhtar v. Leawood HOA, Inc., 525 S.W.3d 814, 820 (Tex.

App.—Houston [14th Dist.] 2017, no pet.) (internal quotations omitted). Therefore,

assuming arguendo that a hearing was required, Rivera waived error, if any, in the trial

court’s failure to have one. See id.

       When a trial court denies the relief requested by a party, we must infer all findings

necessary to support the trial court’s judgment if no findings of fact and conclusions of

law are requested or made. BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789,

795 (Tex. 2002). Here, there are no written findings of fact, and none were requested by

appellants. Therefore, we must infer all necessary findings to support the trial court’s

judgment. The trial court denied Rivera’s requested relief after considering the argument

of the Commission based on the pleadings of the parties. Rivera did not object to the trial

court’s reliance on the pleadings, and she did not object on the basis that the trial court

did not have a hearing on the matter.

                                              6
         Moreover, an appellant must challenge all independent grounds supporting the

order or judgment at issue Id. at 819. Rivera has not specifically challenged that the

pleadings show that she is disqualified from serving as Thomson’s successor guardian

and that it is not in Thomson’s best interest that she be appointed successor guardian on

the grounds argued by the Commission. Instead, she claims, without any support in the

record, that the trial court failed to make these findings. However, Rivera cites no

authority, and we find none, requiring the trial court to make written findings of fact under

these circumstances. Accordingly, this argument is without merit. To deny Rivera’s

request to be the successor guardian, the trial court must have made those findings, and

Rivera has not shown that the trial court was required to sua sponte make written findings

of fact. Accordingly, we conclude that by denying Rivera’s requested relief, the trial court

implicitly found that Rivera is not qualified and that it is not in Thomson’s best interest for

Rivera to be her successor guardian. See id.

         Finally, only if the trial court finds that the person is not disqualified and that it is in

the ward’s best interest to allow the person to serve as the guardian, then either the

government entity or the trial court may file an application to appoint the individual as the

ward’s successor guardian. Because the trial court denied all relief requested by Rivera

in her pleading to be appointed Thomson’s successor guardian, neither the Commission

nor the trial court was required to file an application to appoint Rivera as Thomson’s

successor guardian. See TEX. EST. CODE ANN. § 1203.153. We overrule appellant’s sole

issue.




                                                  7
                                  III.   CONCLUSION

      We affirm the trial court’s judgment.



                                                      JAIME TIJERINA
                                                      Justice


Delivered and filed on the
21st day of January, 2021.




                                              8